Citation Nr: 0800768	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  03-21 190	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for service-connected thoracic kyphosis with degenerative 
joint disease.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Henning, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1981 to 
September 2001.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from February 2002 and January 2004 rating decisions 
by the RO.  In March 2005 the Board denied the veteran's 
appeals concerning the issue of entitlement to an initial 
disability rating in excess of 10 percent for service-
connected residuals of a left great toe fracture with hallux 
valgus; and the issues of entitlement to initial compensable 
disability ratings for service-connected status post-fracture 
of the right third toe and varicose veins in the left lower 
extremity.  The Board remanded the case for further 
development with respect to the veteran's appeal of the 
initial disability rating of 10 percent assigned for his 
thoracic kyphosis with degenerative joint disease, and of his 
claim for TDIU.  The case now returns to the Board for 
further appellate review.


FINDINGS OF FACT

1.  From October 1, 2001, to September 25, 2003, the veteran 
has had no more than moderate limitation of motion of the 
thoracic spine and degenerative joint disease (also called 
arthritis) of the thoracic spine shown in x-rays.

2.  The veteran has thoracic kyphosis, medically noted as an 
abnormality in his back, with degenerative joint disease and 
chronic pain in the thoracic region of his back which limits 
his functional ability to perform work that involves heavy or 
repeated lifting, prolonged standing, or repeated bending.

3.  The veteran's service-connected disabilities are not of 
such severity as to preclude substantially gainful 
employment.




CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for service-connected thoracic kyphosis with 
degenerative joint disease are not met for the period October 
1, 2001, to September 25, 2003.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic codes 5003, 5010, and 5291 (2001).  

2.  The criteria for an initial 20 percent disability rating 
for service-connected thoracic kyphosis with degenerative 
joint disease are met effective September 26, 2003.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic codes 5003, 5010, 
and 5242 (2007).  

3.  The criteria for entitlement to TDIU are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.19, 4.25 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss in detail all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, with respect to the 
claims on appeal.  It is reasonable to conclude that the 
Board has not overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes at the outset that VA has an obligation to 
notify claimants of what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed. With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

Regarding the veteran's appeal of the denial of his claim for 
TDIU in the January 2004 RO decision, a VCAA-compliant notice 
letter was sent to the veteran in August 2003.  The letter 
was timely, that is, it preceded the initial decision by the 
agency of original jurisdiction on his claim, and it 
fulfilled the requirements for notice set forth in the VCAA.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  
Specifically, the January 2004 letter informed the veteran of 
any information and evidence not of record (1) that was 
necessary to substantiate his claim; (2) that VA would seek 
to provide; and (3) that the veteran was expected to provide.  
See Pelegrini, supra.  The letter did not specifically 
request that the veteran provide any evidence in his 
possession pertaining to the claim.  Id.  However, it did 
advise the veteran of the evidence that was needed to support 
his claim, ask him to send any additional information or 
evidence, and remind him that it was his responsibility to 
make sure that VA received all requested records not in the 
possession of a federal department or agency.  The Board 
concludes that a reasonable person could be expected to 
understand from this notice that any relevant evidence should 
be submitted during the development of the claim.  See 
Pelegrini, 18 Vet. App. at 120-21.  Accordingly, the Board 
concludes that the failure to specifically notify the veteran 
that he should provide any evidence in his possession 
relevant to his claim was harmless error.  Sanders v. 
Nicholson, 487 F. 3d 881, 889 (2007).

The veteran's appeal regarding his thoracic kyphosis with 
degenerative joint disease stems from the original grant of 
service connection in the February 2002 RO decision.  Once 
service connection is granted, the VCAA notice requirements 
are satisfied and further notice is not required.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); 
cf. Sutton v. Nicholson, 20 Vet. App. 419 (compliance with 
38 U.S.C.A. § 5103(a) notice was not required in an appeal 
for an increased rating from a pre-VCAA grant of service 
connection); VAOPGCPREC 8-2003 (Notices of Disagreement do 
not constitute new claims requiring VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue).

Nonetheless, additional notice letters were sent to the 
veteran in March 2006 and June 2006 following the March 2005 
Board decision that remanded the matters presently before the 
Board.  Furthermore, VA acted on its duty to assist the 
veteran in the development of his claim on remand by 
affording the veteran a VA medical examination in February 
2007.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159 (2007).  The veteran's VA medical treatment 
records and other identified medical records have been 
obtained to the extent available.  There is no indication in 
the record that any additional evidence relevant to the 
veteran's claims is available but is not part of the claims 
file.  Id.  The current record medical evidence is adequate 
for purposes of the Board's decision of the present appeal.

It is reasonable to conclude that any failure on the part of 
VA to provide additional notice or assistance, if alleged, 
would not affect the outcome of the decisions concerning the 
veteran's claims decided herein.  Therefore, such failure, if 
identified, would be harmless error.  See Mayfield, supra.



The Merits of the Claims

Initial Disability Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities found at 
38 C.F.R. Part 4 (2007).  Ratings are based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate Diagnostic Codes.  See 38 U.S.C.A. § 1155 
(West 2002 & Supp. 2007); 38 C.F.R. § 4.1 (2007).  When a 
Diagnostic Code for a condition is not listed, it is 
permissible to rate the condition under a closely related 
disease or injury for which the functions affected and the 
anatomical localization and symptomatology are closely 
analogous. See 38 C.F.R. § 4.20 (2007).

In cases in which the veteran appeals a disability rating 
assigned at the initial grant of service connection for the 
disability, such as the present case, multiple ("staged") 
ratings may be assigned for different periods of time that 
elapsed while the appeal was pending.  See generally 
Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two disability 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).

The applicable rating criteria for disabilities involving the 
spine, found at 38 C.F.R. § 4.71a, were amended effective 
September 26, 2003.  See 68 Fed. Reg. 51, 454-51, 458 (Aug. 
27, 2003).  Where a law or regulation changes after a claim 
for VA benefits has been filed, but before the administrative 
or judicial processing concerning the claim has been 
concluded, the version of the law most favorable to the 
veteran applies unless Congress provided otherwise, or 
permitted VA to do otherwise and VA did so.  See VAOGCPREC 7-
2003.  Therefore, the Board will evaluate the veteran's 
service-connected thoracic spine disability under both the 
former and the current schedular criteria, keeping in mind 
that the revised criteria may not be applied to any time 
period before the effective date of the change in those 
criteria, in this case, before September 26, 2003.  See 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2007); 
VAOPGCPREC. 3-2000 (April 10, 2000); Green v. Brown, 10 Vet. 
App. 111, 117 (1997).  Where criteria are discussed herein 
with no reference to a change, the September 2003 amendment 
did not affect those criteria.

No Diagnostic Code in effect at the time of the veteran's 
claim in 2001 was specifically applicable for thoracic 
kyphosis.  When service connection was awarded for the 
condition, it was rated under the former Diagnostic Code for 
limitation of motion of the thoracic (also called dorsal) 
spine, 5291, and the Diagnostic Code for arthritis due to 
trauma, 5010, based on the diagnosis of degenerative joint 
disease.  A 10 percent disability rating was assigned for 
limitation of motion under 5010.  See 38 C.F.R. §§ 4.20, 
4.71a, Diagnostic Codes 5003, 5010, and 5291 (2001).

Former Diagnostic Code 5291 assigns a zero percent disability 
rating for slight limitation of motion of the thoracic spine, 
and a 10 percent disability rating for moderate and severe 
limitation of motion.  Diagnostic Code 5010 permits a 
compensable rating when arthritis is established by x-ray 
findings and limitation of motion is present, but the 
limitation is noncompensable under the applicable Diagnostic 
Code.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
and 5291 (2001).

Four months after the veteran's separation from active 
military service, a January 2002 VA medical examination noted 
the diagnosis of thoracic kyphosis with minimal degenerative 
disk disease of the thoracic spine and minimal scoliosis.  
The examination report referred to x-rays in the veteran's 
service medical records which showed minimal degenerative 
disk changes in the thoracic spine.  Service medical records 
dated in April 2000 showed that the veteran had been examined 
for back pain resulting from his lifting duffle bags.  The 
January 2002 VA examiner noted that the duffle-bag-lifting 
injury had occurred in 1997.

The 2002 VA examination report showed no pain on motion of 
the veteran's back.  Forward flexion in the thoracic region 
of his back was to 90 degrees, with 95 degrees normal 
average; backward extension was to 15 degrees with 35 degrees 
normal average; bilateral lateral flexion was to 20 degrees 
with 40 degrees normal average; and bilateral rotation was to 
normal 35 degrees.  There was no pain on any motion.  There 
was no tenderness over the spinal processes, and neurological 
examination was normal.

Under former Diagnostic Code 5291, slight limitation of 
motion in the dorsal/thoracic spine is noncompensable.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5291 (2001).  Former 
Diagnostic Code 5010, by reference to Diagnostic Code 5003, 
was applied to assign a 10 percent disability rating for the 
veteran's thoracic kyphosis with degenerative joint disease 
because he had some limitation of motion but it was 
noncompensable under the appropriate Diagnostic Code, 5291.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010 (2001).

VA regulations consider the thoracic vertebrae of the spine a 
group of minor joints for the purposes of rating a level of 
disability from degenerative joint disease, also called 
osteoarthritis or arthritis.  See 38 C.F.R. § 4.45(f) (2007).  
When considering any form of arthritis in a joint, painful 
motion is an important factor of disability.  Painful, 
unstable, or malaligned joints that are a result of healed 
injury are entitled to at least the minimum compensable 
rating for the involved joint.  See 38 C.F.R. § 4.59 (2007).  
Furthermore, evaluation of a service-connected disability 
involving a joint based on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40, and of functional loss due to weakness, 
fatigability, incoordination or pain on movement of the joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

At the time of the veteran's January 2002 VA medical 
examination for his back condition, no evidence of record 
showed that he was experiencing functional loss due to pain, 
weakness, fatigability, or incoordination.  To the contrary, 
the VA examiner noted that the veteran said his pain occurred 
during flare-ups and that he did not have functional loss 
during those episodes.  The veteran reported that he would 
lie on the floor and have his wife walk on his back to 
achieve relief from his flare-ups of pain.  The veteran said 
his pain did not affect his job working in a call center at 
that time.

Based on a review of all pertinent evidence in the veteran's 
claims file and the analysis above, the Board concludes that 
the 10 percent disability rating initially assigned for the 
veteran's service-connected back disability is the 
appropriate initial disability rating.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010, and 5291 (2001).  The 
veteran had no more than moderate limitation of his range of 
motion in the thoracic region of his back, along with mild 
degenerative arthritis in the thoracic region confirmed by x-
rays so that a 10 percent disability was available for his 
service-connected back disability under Diagnostic Code 5010.  
Id.  Symptoms of the veteran's condition were not 
functionally limiting at the time.  See DeLuca, supra; 38 
C.F.R. §§ 4.40, 4.45 (2001).

As noted earlier in this decision, the amended criteria for 
rating the veteran's back disability can be applied only from 
the date of their enactment, September 26, 2003, forward.  
The September 2003 amendments of 38 C.F.R. § 4.71a eliminated 
Diagnostic Code 5291, the Code under which the veteran's back 
disability was initially rated.  The amendments included the 
addition of a General Rating Formula for Diseases and 
Injuries of the Spine to be used for determining appropriate 
disability ratings under several Diagnostic Codes.  The post-
amendment Diagnostic Codes do not include a Code specifically 
applicable for thoracic kyphosis, but do include Diagnostic 
Code 5242 for degenerative arthritis of the spine, also 
called degenerative joint disease of the spine.

The applicable post-amendment Diagnostic Code for the 
veteran's service-connected thoracic kyphosis with 
degenerative joint disease is Diagnostic Code 5242, the Code 
for degenerative arthritis of the spine.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5242 (2007); see also 38 C.F.R. § 4.20 
(2007).  Diagnostic Code 5242 includes a parenthetical 
reference to see Diagnostic Code 5003.  Post-amendment 
Diagnostic Code 5003 was not changed, and it remained 
applicable for rating conditions assigned Diagnostic Code 
5010, as it was when the veteran's disability was initially 
rated before the September 2003 amendment.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010 (2001 and 
2007).

The General Rating Formula for Diseases and Injuries of the 
Spine to be used for Diagnostic Code 5242 provides disability 
ratings as follows:

10 percent:  Forward flexion of the 
thoracolumbar spine greater than 60 
degrees but not greater than 85 
degrees; or, forward flexion of the 
cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, 
combined range of motion of the 
thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion 
of the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height.

20 percent:  Forward flexion of the 
thoracolumbar spine greater than 30 
degrees but not greater than 60 
degrees; or, forward flexion of the 
cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, 
the combined range of motion of the
thoracolumbar spine not greater than 
120 degrees; or, the combined range of 
motion of the cervical spine not 
greater than 170 degrees; or, muscle 
spasm or guarding severe enough to 
result in an abnormal gait or abnormal 
spinal contour such as scoliosis, 
reversed lordosis, or abnormal 
kyphosis.

38 C.F.R. § 4.71a, Diagnostic Code 5242 (2007).

The report from a January 2003 VA orthopedic consult notes 
the veteran's complaints of chronic middle back pain which 
began after an in-service injury to his back caused by 
loading duffle bags about five years earlier.  The examining 
physician reported that the veteran said he was unable to 
perform all of his then-current job duties as a truck driver, 
including lifting up to 30 pounds, due to his back pain, and 
the veteran was concerned about losing his job.
The physician noted x-rays taken in November 2002 which 
showed a significant thoracic kyphosis, but good disk spaces, 
no fracture, no scoliosis, and no deformity.  The physician 
stated that the only abnormality in the veteran's back was 
kyphosis.  The diagnosis given was thoracic kyphosis with 
probable muscle strain, and the physician noted that the 
veteran did not like the suggestion that his muscles may be 
the primary cause of his symptoms.  The physician noted that 
the veteran insisted that his problem was with his bones, and 
the veteran did not want to follow the physician's treatment 
regimen of medicine and physical therapy.  The veteran 
followed up for a second opinion in April 2003.  The VA 
examiner at that time concluded that a need for back surgery 
was not indicated, and recommended treatment with medicine 
and exercises.

A September 2003 VA medical examination of the veteran's 
spine showed forward flexion in the thoracic region to 90 
degrees and a combined range of motion of 235 degrees.  The 
objective findings on examination of the veteran's back 
included no muscle atrophy or spasm, no weakened movement, no 
tenderness, and no pain on motion.  The examiner noted that 
the veteran complained of continued pain in the middle region 
of his back occurring four to five times per day at a pain 
level of six to eight on a scale of zero to ten.  As in 
January 2002, the veteran's pain was relieved when he would 
lie on the floor and have his wife walk on his back.  The 
veteran reported that his condition did not affect his 
mobility or activities of daily life, and he had not been 
working since May 2003 due to an injury to his right foot.

A December 2004 health record from the veteran's primary care 
clinic shows that the veteran was seen there for complaints 
of acute and chronic mid-back pain, the former having started 
four days before the clinic visit.  No range of motion 
measurements are included in the report.  The relevant 
objective notes are that the veteran was alert and in no 
apparent distress, that he had moderate kyphosis with 
levoscoliosis, and that he was tender to palpation and had 
notable spasm in the thoracic region of his spine.  The 
report notes only potential diagnoses, and plans to re-check 
x-rays of the thoracic spine and refer the veteran for a 
consult with a neurosurgeon.

The veteran went to his primary care clinic in January 2005 
for routine follow-up.  The report from that visit notes the 
veteran complained of mid-back pain.  The objective findings 
were that the veteran had no tenderness on palpation, full 
range of motion, and no limited mobility.  The report from a 
July 2005 physical therapy appointment at the veteran's 
primary care clinic noted no symptoms on thoracic range of 
motion and that the veteran was released without limitations.  

No medical evidence of record is dated between July 2005 and 
February 2007.  The report from a February 2007 VA medical 
examination notes the veteran's ongoing complaints of 
constant pain in his mid-to-upper back with no incapacitating 
episodes over the previous 12 months.  Objective findings 
include a normal gait, and no atrophy, spasm, or weakened 
movement in the back muscles.  Forward flexion in the 
thoracic region was to 70 degrees and the combined range of 
motion was 186 degrees.  There was no evidence of 
intervertebral disc syndrome.  The examiner concluded that it 
was more likely than not that the veteran was born with 
thoracic kyphosis which did not present with symptoms until 
he strained and aggravated his back during his period of 
active military service.

Applying the rating criteria from before the September 2003 
amendment noted herein, the appropriate disability rating for 
the veteran's service-connected back condition from the 
effective date of the grant of service connection (October 1, 
2001) remains 10 percent.  Under the pre-amendment criteria, 
the veteran's range of motion is considered slightly limited 
and is, therefore, noncompensable under Diagnostic Code 5291, 
with a 10 percent rating assigned under Diagnostic Code 
5010/5003.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, and 5291 (2001).

Under the post-amendment criteria General Rating Formula, the 
range of motion falls under the 10 percent disability rating 
to be assigned under Diagnostic Code 5242.  The 20 percent 
rating under that code, however, includes in its criteria 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  Additionally, 
evaluation of a service-connected disability involving joints 
based on limitation of motion requires adequate consideration 
of functional loss due to pain under 38 C.F.R. § 4.40, and of 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of the joint under 38 C.F.R. § 4.45.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The record evidence, medical and otherwise, shows that the 
veteran's pain in his back has progressively worsened since 
2002.  During that period the veteran's range of motion in 
the thoracic region of his back has become increasingly 
limited.  In January 2003, the VA orthopedic physician noted 
the veteran's kyphosis as an abnormality, and stated that the 
veteran's muscles may be the primary cause of his chronic 
symptoms, noted throughout the record as mid-back pain.  The 
veteran's service-connected back condition with its related 
pain is functionally limiting in that the medical evidence of 
record advises him to seek sedentary employment that does not 
require heavy or repeated lifting, prolonged standing, or 
repeated bending.

Based on the evidence indicating muscle involvement 
associated with the veteran's back pain and abnormal kyphosis 
in his back, and giving due consideration to the veteran's 
reported chronic back pain, the Board concludes that a 20 
percent rating under the post-amendment Diagnostic Code 5242 
is appropriate for the veteran's service-connected thoracic 
kyphosis with degenerative joint disease, effective from 
September 26, 2003.  The 10 percent disability rating 
available under Diagnostic Codes 5010/5003 cannot be added to 
the 20 percent rating under Diagnostic Code 5242.  See 38 
C.F.R. §§ 4.14; 4.71a, Diagnostic Codes 5003, 5010, and 5242 
(2007).

The evidence does not support an initial rating in excess of 
10 percent or staged ratings for the veteran's service-
connected thoracic kyphosis with degenerative joint disease 
for the period prior to September 26, 2003.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010, and 5291 (2001); 
Fenderson, supra.  The evidence does support a 20 percent 
rating under amended regulations from September 26, 2003.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, and 5242 
(2007).



TDIU

It is established VA policy that all veterans who are unable 
to secure and follow a substantially gainful occupation due 
to service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  A total disability will be 
considered to exist when any impairment of mind or body is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  A total 
disability may or may not be permanent.  Total ratings will 
not be assigned, generally, for temporary exacerbations or 
acute infectious diseases except where specifically 
prescribed by the VA Schedule for Rating Disabilities.  38 
C.F.R. § 3.340(a).

A total disability rating for compensation purposes may be 
assigned when the schedular rating is less than total and 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a service-
connected disability.  If there is only one disability, it 
shall be ratable at 60 percent or more before a total 
disability rating can apply.  If there are two or more 
disabilities, at least one disability shall be ratable at 40 
percent or more, and there must be sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his nonservice-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  Id.

The Board notes that the veteran is service connected for 
thoracic kyphosis with degenerative joint disease, evaluated 
as 10 percent disabling from October 1, 2001, and 20 percent 
disabling from September 26, 2003.  The veteran is also 
service connected for residuals of a left great toe fracture 
with hallux valgus, evaluated as 10 percent disabling from 
October 1, 2001.  The veteran is service connected for a 
fracture of the right third toe and for varicose veins in 
his left lower extremity, both conditions rated as 
noncompensable disabilities.  The veteran's overall combined 
disability rating is 20 percent from October 1, 2001, to 
September 25, 2003, and 30 percent from September 26, 2003.  
See 38 C.F.R. § 4.25.  Therefore, he is not entitled to TDIU 
on a schedular basis.  See 38 C.F.R. §§ 3.340, 4.16(a).

Since the veteran's combined disability rating fails to meet 
the schedular requirements for TDIU, his claim for a total 
rating may be considered on an extra-schedular basis under 
38 C.F.R. § 4.16(b).  Although the Board may not assign an 
extra-schedular rating in the first instance, the Board may 
decide whether or not a remand for consideration of an 
extra-schedular rating is needed.  Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); see also VAOGCPREC 6-96.

The medical and other evidence of record does not show that 
the veteran is unable to obtain and/or maintain 
substantially gainful employment due solely to his service-
connected disabilities.  The February 2007 VA medical 
examiner opined that the veteran's back disability does not 
limit his functioning to any significant extent and should 
not prevent him from sustaining sedentary gainful employment 
that does not require heavy or repeated lifting, prolonged 
standing, or repeated bending.  The report from a September 
2003 VA medical examination concerning the veteran's 
service-connected varicose veins concludes that the 
condition would preclude employment requiring prolonged 
standing in one place, such as working in a production line.  
A September 2003 VA medical examination report regarding the 
veteran's feet disabilities states that the service-
connected feet conditions have no affect on the veteran's 
employability.  Taken together, this evidence does not show 
that the veteran's service-connected disabilities are of 
such severity as to result in total unemployability.

Of note, the VA medical examiner in February 2007 observed 
that the veteran believes his back condition can be cured by 
surgery and he will not accept any suggestion that the 
condition cannot be fixed.  The examiner noted that the 
veteran will have pain with his back condition whether he is 
working or not, that the pain will never go away, and that 
the veteran may need chronic pain management to help him 
deal with the pain.  The examiner acknowledged that the 
veteran believes his back condition is severe, but the 
examiner stated that medically, compared to other severe 
spinal conditions, the veteran's condition is considered 
minor or mild and definitely does not limit to any 
significant extent the veteran's ability to function.

After a thorough review of all the evidence of record and for 
the reasons and bases discussed above, a reasonable doubt 
does not exist regarding the Board's conclusion that the 
veteran's service-connected disabilities are not so severe 
that they preclude substantially gainful employment.  
Further, no reasonable doubt exists concerning the 
correctness of the initial disability rating assigned prior 
to September 26, 2003, for the veteran's service-connected 
thoracic kyphosis with degenerative joint disease.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against assignment of a higher initial 
disability rating prior to September 26, 2003, and against an 
award of TDIU, and the benefit of the doubt rule enunciated 
in 38 U.S.C.A. § 5107(b) is not for application.  See 
Gilbert, supra.


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for thoracic kyphosis with degenerative joint disease 
for the period October 1, 2001, to September 25, 2003, is 
denied.

Entitlement to an initial 20 percent disability rating for 
thoracic kyphosis with degenerative joint disease is granted 
effective September 26, 2003, subject to controlling 
regulations applicable to the payment of monetary benefits. 

Entitlement to TDIU is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


